TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 22, 2014



                                       NO. 03-13-00787-CV


                                 Andrew Lloyd Kurr, Appellant

                                                  v.

         W. Kelly Vandever Trustee, W. Kelly Vandever Revocable Trust, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
     DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE ROSE




This is an appeal from the judgment signed by the trial court on November 13, 2013. Having

reviewed the record, it appears to the Court that Andrew Lloyd Kurr has not prosecuted his

appeal and did not comply with a notice from the clerk of this Court. The appeal is thus subject

to dismissal. Therefore, the Court dismisses the appeal for want of prosecution. The appellant

shall pay all costs relating to this appeal, both in this Court and the court below.